DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
On Pg. 4, line 28, “engine ECU 17” should be “engine ECU 71”
On Pg. 5, line 5, “MG-ECU 4” should be “MG-ECU 74”
On Pg. 17, line 29, “deceleration cause a” should be “deceleration cause α”
On Pg. 17 line 32 – Pg. 18 line 1, “deceleration cause a” should be “deceleration cause α”
On Pg. 18 line 11, “deceleration cause a” should be “deceleration cause α”
On Pg. 18 lines 15-31, “deceleration cause a” should be “deceleration cause α” and “40killometer/hour” should be “40 kilometers/hour"
On Pg. 20, lines 4-23, “deceleration cause a” should be “deceleration cause α”
On Pg. 25, lines 15-16, it is unclear as to what “Bcst is an average vthe own vehicle 100 performs the ACC control within the estimation period” means
There are many typographical inconsistencies throughout in referring to the drawings. More specifically, figures are cited as both “Fig.X” and “Fig. X”


Claim Objections
Claims 4, 6, 8, and 11 are objected to because of the following informalities: 
In claim 4, “the travelling control apparatus further comprising” should be “the travelling control apparatus further comprises”
In claim 6, “further comprising a deceleration probability acquiring device” should be “further comprises a deceleration probability acquiring device”
In claim 8, “wherein the control apparatus further comprising” should be “wherein the control apparatus further comprises”
In claim 11, “temporally stop” should be “temporary stop”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “the weighting unit is configured to set the weighting value based on the travelling state of the following vehicle…” renders the claim indefinite. Before this citation, the claim establishes “a weighting unit that sets a weighting value for each of the energy efficiency 
Regarding claim 5, the claim is rejected for dependency upon the rejected claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2015/0183433 A1) in view of Filev et al. (US 2015/0165905 A1), hereinafter Filev, and in further view of Broll et al. (US 2019/0232962 A1), hereinafter Broll, and in even further view of Akashi et al. (US 2015/0088349 A1), hereinafter Akashi, and even more further in view of McCarthy, Jr. et al. (US 2019/0277206 A13), hereinafter McCarthy.

Regarding claim 1, Suzuki teaches a travelling control apparatus that controls travelling of a vehicle, comprising:
a preceding vehicle information acquiring unit that acquires a preceding vehicle travelling speed pattern indicating a change in a travelling speed of a preceding vehicle travelling ahead of the vehicle, the traveling speed pattern being estimated using a travelling state of the preceding vehicle;
Suzuki teaches ([0053]): "Among these, the preceding vehicle information detecting module 122 detects the existence of a preceding vehicle as a solid object and computes an inter-vehicle distance D1 between the preceding vehicle and the vehicle 10, and moving speed Vf1 of the preceding vehicle (the sum of the change rate of the inter-vehicle distance D1 and the vehicle speed V of the vehicle 10)."
an energy efficiency index calculation unit that acquires an own vehicle travelling speed pattern as a travelling pattern indicating a change in a travelling speed of the vehicle in 
Suzuki teaches ([0060]): "The follow-up mode based on vehicle speed is a cruise control mode that converges the vehicle speed V to a target vehicle speed value Vtrg that is set by the driver, while a preceding vehicle is not detected, or while the inter-vehicle distance D1 with the preceding vehicle being equal to or greater than the inter-vehicle follow-up distance Dthre1. During execution of the follow-up control by the follow-up mode based on vehicle speed... the HEV-CU 130 calculates a target acceleration for converging the vehicle speed V of the vehicle 10 to the target vehicle speed value Vtrg." 
However, Suzuki does not outright teach the calculation of an energy efficiency index indicating a degree of improvement in an energy efficiency of the vehicle. Filev teaches a rule-based cruise control system and method, comprising:
and calculates an energy efficiency index indicating a degree of improvement in an energy efficiency of the vehicle in the case where the vehicle travels based on the acquired own vehicle travelling speed pattern;
Filev teaches ([0008]): "To achieve enhanced fuel economy performance, the first and second speed thresholds and the first and second grade threshold may be determined according to a fuel efficiency performance value, goal, or design target." Filev further teaches ([0007]): "For example, a cruise control system, method and/or a non-transitory computer-readable medium tangibly embodying computer-readable instructions may control a vehicle speed within a first speed threshold according to a set point inputted to a cruise control system, by either a driver of the vehicle or a sensor..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Filev to 
However, neither Suzuki nor Filev teach the calculation of a compatibility index indicating a degree of compatibility between the vehicle and a following vehicle. Broll teaches a method for determining a dynamic vehicle distance between a following vehicle and a preceding vehicle of a platoon, comprising:
a compatibility index calculation unit that calculates a compatibility index indicating a degree of compatibility between the vehicle travelling behind the vehicle based on a travelling speed of the vehicle obtained by using a detection result of a sensor mounted on the vehicle and a travelling speed of the following vehicle;
Broll teaches ([0031]): "FIG. 1 illustrates a platoon 100… The vehicles 20, 30, 40 are following vehicles FF and the vehicles 10, 20, 30 are preceding vehicles VF, wherein a following vehicle FF follows a preceding vehicle VF, which is driving in front of said following vehicle, at a determined dynamic vehicle distance Adyn in accordance with FIG. 2, wherein the dynamic vehicle distance Adyn indicates a spatial distance." Broll further teaches ([0032]): "The dynamic vehicle distance Adyn is selected in such a manner that a collision between the vehicles 10, 20, 30, 40 may also be prevented in the case of an emergency braking procedure N of the preceding vehicle VF in a dangerous situation." Thus, the dynamic vehicle distance Adyn indicates a degree of compatibility based on risk of collision. Broll even further teaches ([0057]): "...it is possible for the following vehicle FF using in addition also a distance sensor system 70, by way of example RADAR, LIDAR, camera braking light detection system... to detect how high a change of relative velocity dvRel is between the following vehicle FF and the preceding vehicle VF. The dynamic vehicle distance Adyn is subsequently determined using a transmission distance s for which a third transmission time t3 is assumed that takes into consideration the detection of the change in the relative velocity dvRel via the distance sensor system 70." Thus, the calculation of Adyn is obtained using a detection result of the distance sensor system 70.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki and Filev to incorporate the teachings of Broll to provide the calculation of a compatibility index calculation. Each piece of the above-cited prior art is directed towards similar pursuits, and one of ordinary skill in the art would find it beneficial to combine the compatibility index calculation of Broll with the travelling control apparatus of Suzuki and Filev, as doing so would serve to monitor behavior of the vehicles so as to avoid collision, as discussed by Broll ([0032]).
However, neither Suzuki, Filev, nor Broll teach a control unit that performs a coasting travel determination based on a degree of the energy efficiency index. While Filev does teach ([0007]) a glide state as long as the vehicle is within a speed threshold, Filev does not teach that this threshold is related to an energy efficiency index. Akashi teaches a vehicle control apparatus, comprising:
and a control unit that performs a coasting travel determination determining whether to perform a coasting travel of the vehicle based on a degree of the energy efficiency index calculated by the energy efficiency index calculation unit…
Akashi teaches ([0063]): "As it has been described, according to the first embodiment of the invention, the vehicle control apparatus has the vehicle outside information collection device 109, such as a navigation system, and an amount of fuel consumption is predicted from a travel path and a speed pattern of the vehicle and travel road information, so that a fuel economy can be enhanced by performing the coasting control in a case where an amount of fuel consumption is reduced in a reliable manner by performing the coasting control in consideration of power of the electric oil pump during the coasting and power of the starter necessary when the operation is switched back from the coasting." 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki, Filev, and Broll to incorporate the teachings of Akashi to provide a control unit that performs a coasting travel determination based on a degree of the energy efficiency index. Doing so would be advantageous, as a coasting travel determination based on a degree of the energy efficiency index would serve to improve the fuel economy of the vehicle by activating coasting to reduce fuel use, as discussed by Akashi ([0063]). This would ultimately lead to an advantageous reduction in fuel costs due to the improved fuel economy.
However, neither Suzuki, Filev, Broll, nor Akashi teach the performance of a coasting travel determination based on a degree of the compatibility index. McCarthy teaches a method for controlling vehicle speed, comprising:
and a control unit that performs a coasting travel determination determining whether to perform a coasting travel of the vehicle based on ... a degree of the compatibility index calculated by the compatibility index calculation unit.
McCarthy teaches ([0110]): "It is possible to enter a platooning mode in a vehicle using the multi-cylinder diesel engine. This can comprise tracking a vehicle speed of the vehicle and a vehicle speed of at least one other vehicle operating in the platooning mode. Then, entering CDA mode on the at least one cylinder can be done to control a vehicle speed of the vehicle in response to the tracked vehicle speed of the vehicle and the vehicle speed of the at least one other vehicle operating in the platooning mode. Reducing friction enhances the draft off one another and benefit from the platooning functionality."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki, Filev, Broll, and Akashi to incorporate the teachings of McCarthy to provide a control unit that determines whether or not to perform coasting based on the compatibility index. Akashi already teaches a control unit that performs a coasting travel determination, and it would be obvious to one of ordinary skill in the art to incorporate the teachings of McCarthy, as both teachings are ultimately directed towards improving fuel efficiency. Doing so would be advantageous, as ensuring proper compatibility between vehicles reduces friction, thereby improving the drafting ability of the vehicles. This ultimately serves to improve vehicle fuel efficiency, as drafting is well known in the art to significantly improve fuel efficiency through reducing aerodynamic drag.

Regarding claim 3, Suzuki, Filev, Broll, Akashi, and McCarthy teach the aforementioned limitations of claim 1. However, neither Suzuki, Filev, Akashi, nor McCarthy directly teach a travelling control apparatus wherein the compatibility index calculation unit is configured to calculate the compatibility index based on at least one of several factors. Broll further teaches:
the compatibility index calculation unit is configured to calculate the compatibility index utilizing at least one of: a rear intervehicle distance between the vehicle and the following vehicle; a travelling speed difference between the travelling speed of the vehicle and the travelling speed of the following vehicle;  an intervehicle time between the vehicle and the following vehicle; an amount of change in the rear intervehicle distance for a predetermined period; and an amount of change in the travelling speed difference for a predetermined period.
Broll teaches ([0031]): "FIG. 1 illustrates a platoon 100… The vehicles 20, 30, 40 are following vehicles FF and the vehicles 10, 20, 30 are preceding vehicles VF, wherein a following vehicle FF follows a preceding vehicle VF, which is dynamic vehicle distance Adyn in accordance with FIG. 2, wherein the dynamic vehicle distance Adyn indicates a spatial distance." Broll further teaches ([0032]): "The dynamic vehicle distance Adyn is selected in such a manner that a collision between the vehicles 10, 20, 30, 40 may also be prevented in the case of an emergency braking procedure N of the preceding vehicle VF in a dangerous situation." Thus, the dynamic vehicle distance Adyn indicates a degree of compatibility based on risk of collision. Broll even further teaches ([0057]): "...it is possible for the following vehicle FF using in addition also a distance sensor system 70, by way of example RADAR, LIDAR, camera braking light detection system... to detect how high a change of relative velocity dvRel is between the following vehicle FF and the preceding vehicle VF. The dynamic vehicle distance Adyn is subsequently determined using a transmission distance s for which a third transmission time t3 is assumed that takes into consideration the detection of the change in the relative velocity dvRel via the distance sensor system 70." Thus, the calculation of Adyn is obtained using an amount of change in the travelling speed difference for a predetermined period.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki, Filev, Broll, Akashi, and McCarthy to further incorporate the teachings of Broll to provide a travelling control apparatus wherein the compatibility index calculation unit is configured to calculate the compatibility index using at least one of the aforementioned aspects. Calculating the compatibility index using an amount of change in the travelling speed difference for a predetermined period would be advantageous, particularly in a scenario where a sudden stop must be made. For instance, when a leading vehicle makes a sudden stop at a red light, the amount of change in the travelling speed difference becomes great, which may result a lower .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, Filev, Broll, Akashi, and McCarthy in view of La (US 2017/0355369 A1).

Regarding claim 2, Suzuki, Filev, Broll, Akashi, and McCarthy teach the aforementioned limitations of claim 1. Suzuki further teaches:
the travelling control apparatus further comprising a tracking index calculation unit that calculates, when the vehicle travels based on the own vehicle travelling speed pattern acquired by the energy efficiency index calculation unit, a tracking index indicating a degree of trackability of the vehicle relative to the preceding vehicle;
Suzuki teaches ([0053]): "Among these, the preceding vehicle information detecting module 122 detects the existence of a preceding vehicle as a solid object and computes an inter-vehicle distance D1 between the preceding vehicle and the vehicle 10, and moving speed Vf1 of the preceding vehicle (the sum of the change rate of the inter-vehicle distance D1 and the vehicle speed V of the vehicle 10)." Suzuki further teaches ([0084]): "…HEV-CU 130 determines whether or not a preceding vehicle exists, the inter-vehicle distance D1 is equal to or greater than the inter-vehicle follow-up distance Dthre1, and the brake lamp illumination of the preceding vehicle is continuous (S126)." Thus, the detection of brake lamp illumination indicates a degree of trackability of the vehicle relative to the preceding vehicle (i.e., when the brake lamp illumination is not continuous, the degree of trackability is less than if the brake lamp illumination is continuous).

and the control unit performs the coasting travel determination based on a degree of the tracking index in addition to the energy efficiency index and the compatibility index.
La teaches ([0021]): "When the signal from the rearward facing sensor 130 detects the target vehicle, the controller 110 may restrict the coasting mode (block 325). Conversely, when the signal from the rearward facing sensor 130 does not detect a target vehicle and when the coasting mode is active, the controller 110 performs coasting via the speed control 115 without restriction (block 330). In some embodiments, more than just the detection of the target vehicle occurs before the controller 110 restricts the coasting mode. For example, detection of a particular distance or speed of the target vehicle may be necessary before any restriction is applied by the controller 110, as discussed below."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki, Filev, Broll, Akashi, and McCarthy to incorporate the teachings of La to provide a control unit that performs the coasting travel determination based on a degree of the tracking index, the energy efficiency index, and the compatibility index. One of ordinary skill in the art would find it obvious to modify La to incorporate the energy efficiency index and compatibility index as taught by Suzuki, as La anticipates the implementation of "more than just the detection of the target vehicle" before determining whether to restrict coasting. Implementing coasting in this manner is advantageous, as coasting serves to reduce the amount of fuel consumed by the vehicle. Performing coasting based on the indices serves to enable coasting when appropriate; for instance, coasting may be enabled when the energy efficiency index is made the priority.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, Filev, Broll, Akashi, and McCarthy in view of Kypri et al. (US 10,311,749 B1), hereinafter Kypri, and in further view of La.

Regarding claim 4, Suzuki, Filev, Broll, Akashi, and McCarthy teach the aforementioned limitations of claim 1. Suzuki further teaches:
the vehicle is provided with a communication unit;
Suzuki teaches ([0119]): "Moreover, the forward monitoring unit of the foregoing implementation is composed of the SC-CU 110 that performs image processing of a stereo camera. Alternatively it may be configured to monitor information in the advancing direction of the vehicle 10 based on information obtained for example via inter-vehicle communication..."
the travelling control apparatus further comprising:  a tracking index calculation unit that calculates, when the vehicle travels based on the own vehicle travelling speed pattern acquired by the energy efficiency index calculation unit, a tracking index indicating a degree of trackability of the vehicle relative to the preceding vehicle;
Suzuki teaches ([0053]): "Among these, the preceding vehicle information detecting module 122 detects the existence of a preceding vehicle as a solid object and computes an inter-vehicle distance D1 between the preceding vehicle and the vehicle 10, and moving speed Vf1 of the preceding vehicle (the sum of the change rate of the inter-vehicle distance D1 and the vehicle speed V of the vehicle 10)." Suzuki further teaches ([0084]): "…HEV-CU 130 determines whether or not a preceding vehicle exists, the inter-vehicle distance D1 is equal to or greater than the inter-vehicle follow-up distance Dthre1, and the brake lamp illumination of the preceding vehicle is continuous (S126)." Thus, the is not continuous, the degree of trackability is less than if the brake lamp illumination is continuous).
However, neither Suzuki, Filev, Akashi, nor McCarthy teach the acquisition of a travelling state of the following vehicle via the communication unit. Broll further teaches:
a following vehicle information acquiring unit that acquires a travelling state of the following vehicle via the communication unit;
Broll teaches ([0016]): "The current transmission time indicates in this case the time that is actually required to transmit information between the preceding vehicle and the following vehicle, in other words the time between sending information, by way of example that an emergency braking procedure has been initiated, on the preceding vehicle and receiving this information on the following vehicle. The preceding vehicle communicates in this case with the following vehicle and conversely via a wireless data communication or rather vehicle-to-vehicle communication (V2V), which renders it possible for V2V signals to be exchanged in a wireless manner in order to be able to transmit information in a simple manner between the vehicles, said communication procedures rendering it possible in particular to monitor and coordinate the platoon."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki, Filev, Broll, Akashi, and McCarthy to further incorporate the teachings of Broll to provide the acquisition of a travelling state of the following vehicle via the communication unit. It would be obvious to modify Broll to switch the roles of the vehicles so that the host vehicle receives the information rather than the following vehicle, particularly since both vehicles are shown to be capable of V2V communication. Doing so serves to share vehicle 
However, neither Suzuki, Broll, Akashi, nor McCarthy teach a weighting unit that sets a weighting value for the energy efficiency index. Filev further teaches:
and a weighting unit that sets a weighting value for each of the energy efficiency index…
Filev teaches ([0008]): "To achieve enhanced fuel economy performance, the first and second speed thresholds and the first and second grade threshold may be determined according to a fuel efficiency performance value, goal, or design target."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki, Filev, Broll, Akashi, and McCarthy to further incorporate the teachings of Filev to provide a weighting unit that sets a weighting value for the energy efficiency index. Considering energy efficiency as a weighting factor is advantageous, as prioritizing energy efficiency lowers fuel costs through reducing fuel consumption and similarly reduces emissions.
However, neither Suzuki, Filev, Broll, Akashi, nor McCarthy teach the setting of a weighting value for the tracking index and the compatibility index. Kypri teaches a safety score based on compliance and driving, comprising:
and a weighting unit that sets a weighting value for …the tracking index…
Kypri teaches (Col. 6 lines 46 - 48): "In some embodiments, analysis engine 406 determines a weighting value
and a weighting unit that sets a weighting value for ...the compatibility index,
Kypri teaches (Col. 6 lines 46 - 48): "In some embodiments, analysis engine 406 determines a weighting value for each detected driving event and for each compliance event." FIG. 8 lists "Following too close" and speeding as an example of a detected driving event, which would be encompassed by Broll's teaching of a compatibility index.
the weighting unit is configured to set the weighting value based on the travelling state of the following vehicle acquired by the following vehicle information acquiring unit;
Kypri teaches (Col. 6 lines 46 - 48): "In some embodiments, analysis engine 406 determines a weighting value for each detected driving event and for each compliance event." FIG. 8 lists "Following too close" and speeding as an example of a detected driving event based on the travelling state of the following vehicle.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki, Filev, Broll, Akashi, and McCarthy to incorporate the teachings of Kypri to provide the setting of a weighting value for the tracking index and the compatibility index. Suzuki already teaches an energy efficiency index and a tracking index, and Broll teaches a compatibility index. Since Filev teaches the setting of a weighting value for the energy efficiency index, one of ordinary skill in the art would find it obvious to implement similar weighting values for the other indices. Doing so would serve to improve the flexibility of the travelling control apparatus by allowing the prioritization of different performance metrics.
However, neither Suzuki, Filev, Broll, McCarthy, nor Kypri teach performing the coasting travel determination based on the energy efficiency index with weighting values. Akashi further teaches:
the control unit is configured to perform the coasting travel determination based on the energy efficiency index… in which weighting values are added.
Akashi teaches ([0063]): "As it has been described, according to the first embodiment of the invention, the vehicle control apparatus has the vehicle outside information collection device 109, such as a navigation system, and an amount of fuel consumption is predicted from a travel path and a speed pattern of the vehicle and travel road information, so that a fuel economy can be enhanced by performing the coasting control in a case where an amount of fuel consumption is reduced in a reliable manner by performing the coasting control in consideration of power of the electric oil pump during the coasting and power of the starter necessary when the operation is switched back from the coasting."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki, Filev, Broll, Akashi, McCarthy, and Kypri to further incorporate the teachings of Akashi to provide performing the coasting travel determination based on the energy efficiency index with weighting values. Combining these features would be obvious to one of ordinary skill in the art, as coasting is known in the art to reduce fuel consumption. Thus, performing coasting based on the energy efficiency index serves to further improve the energy efficiency of the vehicle.
However, neither Suzuki, Filev, Broll, Akashi, McCarthy, nor Kypri teach performing the coasting travel determination based on the tracking index with weighting values. La teaches rear monitoring for automotive cruise control systems, comprising:
the control unit is configured to perform the coasting travel determination based on ... the tracking index… in which weighting values are added.
La teaches ([0021]): "When the signal from the rearward facing sensor 130 detects the target vehicle, the controller 110 may restrict the coasting mode (block 325). Conversely, when the signal from the rearward facing sensor 130 does not detect a target vehicle and when the coasting mode is active, the controller 110 performs coasting via the speed control 115 without restriction (block 330). In some embodiments, more than just the detection of the target vehicle occurs before the controller 110 restricts the coasting mode. For example, detection of a particular distance or speed of the target vehicle may be necessary before any restriction is applied by the controller 110, as discussed below."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki, Filev, Broll, Akashi, McCarthy, and Kypri to incorporate the teachings of La to provide performing the coasting travel determination based on the tracking index with weighting values. Suzuki already teaches a travelling index, and Akashi teaches performing the coasting travel determination based on an index. One of ordinary skill in the art would therefore have sufficient motivation to combine the teachings, as the features are readily combined. Performing coasting based on the tracking index serves to improve the safety of the vehicles by preventing coasting in a situation where the tracking index suggests that the other vehicle is travelling too close.
However, neither Suzuki, Filev, Broll, Akashi, Kypri, nor La teach performing the coasting travel determination based on the compatibility index with weighting values. McCarthy further teaches:
the control unit is configured to perform the coasting travel determination based on ... the compatibility index in which weighting values are added.
McCarthy teaches ([0110]): "It is possible to enter a platooning mode in a vehicle using the multi-cylinder diesel engine. This can comprise tracking a vehicle speed of the vehicle and a vehicle speed of at least one other vehicle operating in the platooning mode. Then, entering CDA mode on the at least one cylinder can be done to control a vehicle speed of the vehicle in response to the tracked vehicle speed of the vehicle and the vehicle speed of the at least one other vehicle operating in the platooning mode. Reducing friction enhances the draft off one another and benefit from the platooning functionality."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki, Filev, Broll, Akashi, McCarthy, Kypri, and La to further incorporate the teachings of McCarthy to provide performing the coasting travel determination based on the compatibility index with weighting values. Suzuki already teaches a travelling index, and Akashi teaches performing the coasting travel determination based on an index. One of ordinary skill in the art would therefore have sufficient motivation to combine the teachings, as the features are readily combined. Performing coasting based on the compatibility index serves to improve the safety of the vehicles by preventing coasting in a situation where the compatibility index suggests that there is an insufficient degree of compatibility for safely coasting.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, Filev, Broll, Akashi, McCarthy, Kypri, and La in view of Telborn (US 2015/0321673 A1).

Regarding claim 5, Suzuki, Filev, Broll, Akashi, McCarthy, Kypri, and La teach the aforementioned limitations of claim 4. However, neither Suzuki, Filev, Akashi, McCarthy, Kypri, nor La outright teach that the following vehicle information acquiring unit is used to acquire a drive mode of the following vehicle as the travelling state. Broll further teaches:
the following vehicle information acquiring unit is configured to acquire a drive mode of the following vehicle as the travelling state;
Broll teaches ([0033]): "A V2V signal S1 is constantly transmitted between the preceding vehicle VF and the respective following vehicle FF via a wireless data communication 50 (vehicle-to-vehicle communication, V2V) so as to be able to coordinate or rather monitor the platoon 100. The V2V signal S1 transmits in this case a particular vehicle velocity v_VF, vFF of the respective the information regarding whether an emergency braking procedure N has been initiated."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki, Filev, Broll, Akashi, McCarthy, Kypri, and La to further incorporate the teachings of Broll to provide the acquisition of a drive mode of the following vehicle as the travelling state. Doing so would be advantageous, as being aware of the drive mode of the following vehicle allows the leading/host vehicle to make more informed decisions, thereby improving the safety of both vehicles by preventing collision.
However, neither Suzuki, Filev, Broll, Akashi, McCarthy, Kypri, nor La teach the setting of weighting values based on whether or not the following vehicle is in an economy or speed mode. Telborn teaches a method to reduce fuel consumption when driving a vehicle, comprising:
and the weighting unit is configured to set the weighting value of the energy efficiency index, when the drive mode acquired by the following vehicle information acquiring unit is an economy mode, to be larger than the weighting value of the tracking index and the weighting value of the compatibility index,
Telborn teaches ([0018]): "According to the present invention, losses caused by gas exchange work of this kind, for example, are reduced by a method in which, when it is considered that the probability of a large torque demand occurring is small, the vehicle is driven according to a second mode in which fuel consumption is to a large extent prioritized at the cost of performance..." 
and set the weighting value of the tracking index and the weighting value of the compatibility index, when the drive mode acquired by the following vehicle information acquiring unit is the speed mode, to be larger than the weighting value of the energy efficiency index.
Telborn teaches ([0018]): "According to the present invention, losses caused by gas exchange work of this kind, for example, are reduced by a method in which, a first mode for driving the vehicle that is usually applied, and in which first mode performance is prioritized to a greater degree."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki, Filev, Broll, Akashi, McCarthy, Kypri, and La to incorporate the teachings of Telborn to provide the setting of weighting values based on whether or not the following vehicle is in an economy or speed mode. While Telborn is directed towards a single vehicle, one of ordinary skill in the art would find it advantageous to modify the teachings of Telborn to instead apply the consideration of driving mode to the other vehicles taught by Suzuki. Doing so would allow for more appropriate driving determinations, as each of the economy and speed modes would have a different impact on the host vehicle. For instance, it is advantageous to set the tracking and compatibility index weights to be higher than the energy efficiency index weight, as a vehicle in speed mode may be more difficult to track and/or remain compatible with.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, Filev, Broll, Akashi, and McCarthy in view of Kono et al. (US 2014/0156171 A1), hereinafter Kono.

Regarding claim 6, Suzuki, Filev, Broll, Akashi, and McCarthy teach the aforementioned limitations of claim 1. Suzuki further teaches:
the travelling control apparatus further comprising a deceleration probability acquiring unit that acquires a deceleration probability of the preceding vehicle;
Suzuki teaches ([0092]): "As described above, in a situation in which deceleration of the preceding vehicle is predicted, the follow-up in the follow-up control based on vehicle speed being significantly eased, whereby it is 
However, neither Suzuki, Filev, Broll, Akashi, nor McCarthy teach that the control unit is configured not to perform the coasting travel determination when the deceleration probability is less than or equal to a first threshold. Kono teaches a vehicle control device for a vehicle capable of coasting, comprising:
the control unit is configured not to perform the coasting travel determination when the deceleration probability acquired by the deceleration probability acquiring unit is less than or equal to a first threshold.
Kono teaches ([0012]): "In the vehicle control device in accordance with the invention, when the coasting conditions are fulfilled, whether or not to implement the coasting is determined by comparing a required deceleration rate that is estimated as a deceleration rate to be later required of the vehicle and a coasting deceleration rate that is estimated as a deceleration rate when the coasting is implemented... As a result, it is unlikely that the coasting be implemented, for example, when the driver wishes to perform deceleration at a rate greater than the present deceleration rate..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki, Filev, Broll, Akashi, and McCarthy to incorporate the teachings of Kono to provide a travelling control apparatus wherein the control unit is configured not to perform the coasting travel determination when the deceleration probability is less than or equal to a first threshold. It would be obvious to modify Kono to make the same determination instead based on the preceding vehicle of Suzuki, as Suzuki already discusses a deceleration operation involving the vehicle and the preceding vehicle. Doing so would prevent coasting in situations that would cause discomfort or anxiety to the driver, as discussed by Kono ([0012]).


the first threshold is set such that the smaller a rear intervehicle distance between the vehicle and the following vehicle, the larger the first threshold is.
Suzuki teaches ([0061]): "In the case of a situation of the preceding vehicle being likely to decelerate… the HEV-CU 130 eases the follow-up in the follow-up control which is being executed. Thereby, before the preceding vehicle decelerates in the follow-up control based on inter-vehicle distance, or prior to the vehicle 10 approaching the preceding vehicle in the follow-up control based on vehicle speed, the vehicle 10 gently decelerates. Accordingly, sudden deceleration of the vehicle 10 is avoided." Suzuki further teaches ([0069]): "That is to say, in the state of the inter-vehicle distance Di with the preceding vehicle Di being long to some extent, the HEV-CU 130 executes regenerative coordination control in the case of the brake lamp illumination of the preceding vehicle being continuous... At this time, in the case of the brake lamp illumination of the preceding vehicle being continuous... the possibility of the preceding vehicle decelerating is higher, and thus regenerative coordination control is executed so that relatively greater deceleration is obtained."

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, Filev, Broll, Akashi, and McCarthy in view of Kypri, and in further view of Bang (US 2018/0001764 A1).

Regarding claim 8, Suzuki, Filev, Broll, Akashi, and McCarthy teach the aforementioned limitations of claim 1. Suzuki further teaches:
a tracking index calculation unit that calculates, when the vehicle travels based on the own vehicle travelling speed pattern acquired by the energy efficiency index calculation 
Suzuki teaches ([0053]): "Among these, the preceding vehicle information detecting module 122 detects the existence of a preceding vehicle as a solid object and computes an inter-vehicle distance D1 between the preceding vehicle and the vehicle 10, and moving speed Vf1 of the preceding vehicle (the sum of the change rate of the inter-vehicle distance D1 and the vehicle speed V of the vehicle 10)." Suzuki further teaches ([0084]): "…HEV-CU 130 determines whether or not a preceding vehicle exists, the inter-vehicle distance D1 is equal to or greater than the inter-vehicle follow-up distance Dthre1, and the brake lamp illumination of the preceding vehicle is continuous (S126)." Thus, the detection of brake lamp illumination indicates a degree of trackability of the vehicle relative to the preceding vehicle (i.e., when the brake lamp illumination is not continuous, the degree of trackability is less than if the brake lamp illumination is continuous).
and a cruising distance calculation unit that calculates a cruising distance of the vehicle,
Suzuki teaches ([0049]): "Based on the imaging information by the stereo camera assembly 20, the SC-CU 110 calculates the existence of… the inter-vehicle distance with the preceding vehicle and changes in the inter-vehicle distance…" 
However, neither Suzuki, Broll, Akashi, nor McCarthy teach a weighting unit that sets a weighting value for the energy efficiency index. Filev further teaches:
a weighting unit that sets a weighting value for each of the energy efficiency index…
Filev teaches ([0008]): "To achieve enhanced fuel economy performance, the first and second speed thresholds and the first and second grade threshold may be determined according to a fuel efficiency performance value, goal, or design target."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki, Filev, Broll, Akashi, and McCarthy to further incorporate the teachings of Filev to provide a weighting unit that sets a weighting value for the energy efficiency index. Considering energy efficiency as a weighting factor is advantageous, as prioritizing energy efficiency lowers fuel costs through reducing fuel consumption and similarly reduces emissions.
However, neither Suzuki, Filev, Broll, Akashi, nor McCarthy teach the setting of a weighting value for the tracking index and the compatibility index. Kypri teaches a safety score based on compliance and driving, comprising:
a weighting unit that sets a weighting value for each of the… tracking index…
Kypri teaches (Col. 6 lines 46 - 48): "In some embodiments, analysis engine 406 determines a weighting value for each detected driving event and for each compliance event." FIG. 8 lists "Following too close" and "Failing to use hazard warning flashers" as an example of a detected driving event, which would be encompassed by Suzuki's teaching of a tracking index.
a weighting unit that sets a weighting value for each of the ... compatibility index;
Kypri teaches (Col. 6 lines 46 - 48): "In some embodiments, analysis engine 406 determines a weighting value for each detected driving event and for each compliance event." FIG. 8 lists "Following too close" and speeding as an example of a detected driving event, which would be encompassed by Broll's teaching of a compatibility index.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki, Filev, Broll, Akashi, and McCarthy to incorporate the teachings of Kypri to provide the setting of a weighting value for the tracking index and 
However, neither Suzuki, Filev, Broll, Akashi, McCarthy, nor Kypri teach the setting of the weighting value of the energy efficiency index to be larger than the weighting value of the tracking and compatibility indices when the cruising distance is smaller than a second threshold. Bang teaches a control method for improving fuel efficiency in an adaptive cruise control system when a preceding vehicle exists, comprising:
the weighting unit is configured to set the weighting value of the energy efficiency index, when the cruising distance calculated by the cruising distance calculation unit is smaller than a second threshold set for a determination, to be larger than the weighting value of the tracking index and the weighting value of the compatibility index.
Bang teaches ([0097]): "When the preceding vehicle exists, in the case where Dc which is the inter-vehicle distance between the preceding vehicle and the corresponding vehicle is larger than Ds which is the minimum distance for preventing the collision with the preceding vehicle in the case of following the target velocity profile, the driving is performed according to the target velocity profile (S60) and when Dc which is the inter-vehicle distance between the preceding vehicle and the corresponding vehicle follows the target velocity profile, in the case where Dc is smaller than Ds which is the safety inter-vehicle distance for preventing the collision with the preceding vehicle, determination for fuel efficiency driving is performed (S100)."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki, Filev, Broll, Akashi, McCarthy, and Kypri .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, Filev, Broll, Akashi, McCarthy, Kypri, and Bang in view of Park (US 2018/0225975 A1).

Regarding claim 9, Suzuki, Filev, Broll, Akashi, McCarthy, Kypri, and Bang teach the aforementioned limitations of claim 8. However, neither Suzuki, Filev, Broll, Akashi, McCarthy, Kypri, nor Bang teach the setting of the second threshold based on either a travelling distance from a current location to a destination or a travelling distance from the current location to a fuel supply station. Park teaches a vehicle and a control method therefor, comprising:
the weighting unit is configured to set the second threshold based on either a travelling distance from a current location of the vehicle to a destination or a travelling distance from the current location to a fuel supply station.
Park teaches ([0321]): "In step S1620, the controller 170 may determine whether the travelable distance is shorter than the length of the remaining portion of the searched path of the leader vehicle. For example, when the destination of the leader vehicle of the group is the same as the destination of the vehicle, the controller 170 may calculate the remaining distance from the current position of the vehicle to the destination, and compare the calculated remaining distance with the travelable distance calculated in step S1610 to determine whether or not the current amount of fuel is smaller than the fuel amount needed to reach the destination. If the travelable distance is shorter than the path length of the remaining portion of the searched path of the group, the controller 170 may perform step S1630." Park further teaches ([0322]): "In step S1630, the controller 170 may determine the withdrawal position of the vehicle with respect to the group based on the travelable distance. For example... the controller 170 may receive, from the communication unit, the position of a gas station present within the travelable distance and determine one point around the gas station as the withdrawal position of the vehicle."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki, Filev, Broll, Akashi, McCarthy, Kypri, and Bang to incorporate the teachings of Park to provide the setting of the second threshold based on either a travelling distance from a current location to a destination or a travelling distance from the current location to a fuel supply station. It would be advantageous to incorporate the teachings of Park, as such a teaching would allow the vehicle to prioritize a refueling path if there is insufficient fuel to complete the route to the destination, as recognized by Park ([0321]).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, Filev, Broll, Akashi, and McCarthy in view of Kypri, and in further view of Ota et al. (US 2014/0046581 A1), hereinafter Ota.

Regarding claim 10, Suzuki, Filev, Broll, Akashi, and McCarthy teach the aforementioned limitations of claim 1. Suzuki further teaches:
the preceding vehicle information acquiring unit is configured to further acquire a travelling environment of the preceding vehicle;
Suzuki teaches ([0051]): The SC-CU 110 generates distance information by the principle of triangulation form the deviation of a corresponding position, based stereo image pair in the advancing direction of the vehicle 10 captured by the stereo camera assembly 20. The SC-CU 110 performs a well-known grouping process on this distance information, and the distance information subjected to the grouping process is compared with three-dimensional solid data in advance, whereby a traffic light, a preceding vehicle, an obstacle and other objects are detected." Here, the traffic light and obstacle(s) are considered to be aspects of the travelling environment of the preceding vehicle since the stereo camera assembly 20 also captures the preceding vehicle during imaging.
the travelling control apparatus further comprising: a tracking index calculation unit that calculates, when the vehicle travels based on the own vehicle travelling speed pattern acquired by the energy efficiency index calculation unit, a tracking index indicating a degree of trackability of the vehicle relative to the preceding vehicle;
Suzuki teaches ([0053]): "Among these, the preceding vehicle information detecting module 122 detects the existence of a preceding vehicle as a solid object and computes an inter-vehicle distance D1 between the preceding vehicle and the vehicle 10, and moving speed Vf1 of the preceding vehicle (the sum of the change rate of the inter-vehicle distance D1 and the vehicle speed V of the vehicle 10)." Suzuki further teaches ([0084]): "…HEV-CU 130 determines whether or not a preceding vehicle exists, the inter-vehicle distance D1 is equal to or greater than the inter-vehicle follow-up distance Dthre1, and the brake lamp illumination of the preceding vehicle is continuous (S126)." Thus, the detection of brake lamp illumination indicates a degree of trackability of the vehicle relative to the preceding vehicle (i.e., when the brake lamp illumination is not continuous, the degree of trackability is less than if the brake lamp illumination is
and a deceleration cause estimation unit that estimates a cause of deceleration of the preceding vehicle by using the travelling environment of the preceding vehicle acquired by the preceding vehicle information acquiring unit,
Suzuki teaches ([0054]): "Also, the deceleration situation detecting module 114 of the SC-CU 110 recognizes causes that could lead to deceleration of the preceding vehicle, such as traffic lights, obstacles and the like, as solid objects. In the case of having recognized a traffic light, the deceleration situation detecting module 114 identifies the illuminated color of the traffic light from among red, yellow, and green. The illuminated color of the traffic light can be identified by, for example, processing the stereo images to specify a signal lamp of the traffic light, and then extracting the color component of the corresponding region of the stereo images prior to the processing."
However, neither Suzuki, Broll, Akashi, nor McCarthy teach a weighting unit that sets a weighting value for the energy efficiency index. Filev further teaches:
a weighting unit that sets a weighting value for each of the energy efficiency index…
Filev teaches ([0008]): "To achieve enhanced fuel economy performance, the first and second speed thresholds and the first and second grade threshold may be determined according to a fuel efficiency performance value, goal, or design target."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki, Filev, Broll, Akashi, and McCarthy to further incorporate the teachings of Filev to provide a weighting unit that sets a weighting value for the energy efficiency index. Considering energy efficiency as a weighting factor is advantageous, as prioritizing energy efficiency lowers fuel costs through reducing fuel consumption and similarly reduces emissions.

a weighting unit that sets a weighting value for …the tracking index…
Kypri teaches (Col. 6 lines 46 - 48): "In some embodiments, analysis engine 406 determines a weighting value for each detected driving event and for each compliance event." FIG. 8 lists "Following too close" and "Failing to use hazard warning flashers" as an example of a detected driving event, which would be encompassed by Suzuki's teaching of a tracking index.
a weighting unit that sets a weighting value for ...the compatibility index,
Kypri teaches (Col. 6 lines 46 - 48): "In some embodiments, analysis engine 406 determines a weighting value for each detected driving event and for each compliance event." FIG. 8 lists "Following too close" and speeding as an example of a detected driving event, which would be encompassed by Broll's teaching of a compatibility index.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki, Filev, Broll, Akashi, and McCarthy to incorporate the teachings of Kypri to provide the setting of a weighting value for the tracking index and the compatibility index. Suzuki already teaches an energy efficiency index and a tracking index, and Broll teaches a compatibility index. Since Filev teaches the setting of a weighting value for the energy efficiency index, one of ordinary skill in the art would find it obvious to implement similar weighting values for the other indices. Doing so would serve to improve the flexibility of the travelling control apparatus by allowing the prioritization of different performance metrics.
However, neither Suzuki, Filev, Broll, Akashi, McCarthy, nor Kypri teach the setting of the weighting value of the energy efficiency index to be larger than the weighting value of the other indices 
the weighting unit is configured to set the weighting value of the energy efficiency index, when the deceleration cause estimated by the deceleration cause estimation unit is a predetermined cause set in advance, to be larger than the weighting value of the tracking index and the weighting value of the compatibility index.
Ota teaches ([0102]): "For example, a case in which a speed pattern enabling to pass by the traffic light without stopping is calculated in order to reduce consumption energy due to deceleration/re-acceleration at the traffic light will be described. Specifically, the speed pattern is calculated such that the own vehicle passes by the traffic light during a period from time at which a line of stopping vehicles is estimated to be resolved... Further, in a case in which it is necessary to stop even if the speed of the own vehicle is adjusted, a speed pattern to stop while reducing the consumption energy considering an engine brake or regeneration may be generated." Here, the prioritizing of the fuel efficiency index is exemplified by the decision to prioritize fuel efficiency over crossing the intersection with the other vehicles.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki, Filev, Broll, Akashi, McCarthy, and Kypri to incorporate the teachings of Ota to provide the setting of the weighting value of the energy efficiency index to be larger than the weighting value of the other indices when the deceleration cause is a predetermined cause set in advance. Doing so is advantageous, particularly in the case of traffic signals and intersections. If the predetermined cause is a red traffic signal, it is advantageous to prioritize the energy efficiency index, as the vehicle would need to stop anyways to avoid running the red light. Tracking and compatibility become significantly less relevant should a preceding vehicle cross the intersection before the light turns red, so prioritizing energy efficiency is the most effective action.

Regarding claim 11, Suzuki, Filev, Broll, Akashi, McCarthy, Kypri, and Ota teach the aforementioned limitations of claim 10. Suzuki further teaches:
the predetermined cause is at least one of: a traffic signal that indicates red, located at a predetermined distance away from a current location of the preceding vehicle in a travelling direction thereof;  a cross-walk located at the predetermined distance away from the preceding vehicle in the travelling direction thereof; a road sign indicating a temporally stop, located at the predetermined distance away from the preceding vehicle in the travelling direction thereof; and a toll gate located at the predetermined distance away from the preceding vehicle in the travelling direction thereof.
Suzuki teaches Suzuki teaches ([0054]): "Also, the deceleration situation detecting module 114 of the SC-CU 110 recognizes causes that could lead to deceleration of the preceding vehicle, such as traffic lights, obstacles and the like, as solid objects. In the case of having recognized a traffic light, the deceleration situation detecting module 114 identifies the illuminated color of the traffic light from among red, yellow, and green. The illuminated color of the traffic light can be identified by, for example, processing the stereo images to specify a signal lamp of the traffic light, and then extracting the color component of the corresponding region of the stereo images prior to the processing."

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, Filev, Broll, Akashi, and McCarthy in view of Lee et al. (US 2014/0067225 A1), hereinafter Lee.

Regarding claim 12, Suzuki, Filev, Broll, Akashi, and McCarthy teach the aforementioned limitations of claim 1. However, neither Suzuki, Filev, Broll, Akashi, nor McCarthy teach that the control unit is configured not to perform the coasting travel determination when a rear intervehicle distance 
the control unit is configured not to perform the coasting travel determination when a rear intervehicle distance between the vehicle and the following vehicle is smaller than a predetermined intervehicle distance.
Lee teaches ([0009]): "In one aspect, the present invention provides a device for controlling driving of an electric vehicle in a coasting situation, including: … a controller configured to turn on and off a motor configured to provide a driving force and regenerative braking in response to determining that coasting is possible when an inter-vehicle distance from a preceding vehicle is equal to or greater than a predetermined distance based on a calculation executed by the coasting drivable range operator." Lee further teaches ([0013]): "In another exemplary embodiment, the method may further include cancelling the coasting mode when the inter-vehicle distance from the preceding vehicle is equal to or less than the certain distance in the coasting mode."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki, Filev, Broll, Akashi, and McCarthy to incorporate the teachings of Lee to provide a travelling control apparatus wherein the control unit is configured not to perform the coasting travel determination when a rear intervehicle distance between the vehicle and the following vehicle is smaller than a predetermined intervehicle distance. Doing so would be highly advantageous to the safety of the vehicles, as coasting too close to another vehicle is known to be dangerous. Preventing coasting in this situation is therefore beneficial to both vehicles, as the risk of collision is reduced.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2018/0029599 A1) teaches a method of controlling coasting of an objective vehicle and a foregoing vehicle traveling ahead of the objective vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078.  The examiner can normally be reached on M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.T.G./Examiner, Art Unit 3662      

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662